Exhibit 10.1
AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS
          THIS AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS
(“Agreement”) is made and entered into as of this 13 day of May, 2009
(“Execution Date”), by and between U.S. Bank National Association (“Seller”),
and SPT-Lake Elsinore Holding Co., LLC, a Delaware limited liability company
(“Buyer”).
RECITALS
          A. Downey Savings and Loan Association, F.A. (“Downey”) was the owner
of certain real property consisting of approximately two hundred and twenty five
(225) acres of unimproved land, commonly referred to as tract 29835, located in
the city of Menifee (“City”), county of Riverside (“County”), all in the State
of California (“State”), which real property is more particularly described on
Exhibit A attached hereto (the “Property”).
          B. On November 21, 2008, Downey was closed by the Office of Thrift
Supervision and the Federal Deposit Insurance Corporation was appointed as
receiver for Downey (the “Receiver”). Pursuant to 12 U.S.C. § 1821(d)(2)(A)(i),
the Receiver, by operation of law, succeeded to all of the rights, title, and
interests of Downey in and to the assets of Downey, including, without
limitation, the Property, and subsequently transferred the same to Seller.
          C. Seller is now the owner of the Property and desires to sell the
Property to Buyer, and Buyer desires to purchase the Property from Seller, upon
the terms and conditions set forth in this Agreement.
BASIC PROVISIONS

  I. Buyer:  SPT-Lake Elsinore Holding Co., LLC
c/o Shopoff Advisors, L.P.
8951 Research Drive
Irvine, CA 92618
Attn: Mr. Tim McSunas
Telephone: (949) 417-9945
Facsimile: (949) 417-1399
E-mail: tmcsunas@shopoff.com     II. Buyer’s Counsel:  Gromet & Associates
114 Pacifica, Suite 250
Irvine, CA 92618-3321
Attn: Stevan J. Gromet, Esq.
Telephone: (949) 261-1110
Facsimile: (949) 261-1818
E-mail: sjgromet@grometlaw.com     III. Buyer’s Tax ID No.: 

[OMITTED]
[Insert Buyer’s Tax ID number]     IV. Seller:  U.S. Bank National Association
3501 Jamboree Road, North Tower, 5th Floor
Newport Beach, CA 92660
Attn: Mr. David Casty
Telephone: (949) 509-4241
Facsimile: (949) 606-9342
E-mail: dcasty@downeysavings.com

-1-



--------------------------------------------------------------------------------



 



  With a copy to:   U.S. Bank National Association
3501 Jamboree Road
Newport Beach, CA 92660
Attn: Natalie Matsler, Esq.
Telephone: (949) 725-4721
Facsimile: (949) 725-0619
E-mail: nmatsler@downeysavings.com     V. Seller’s Counsel:  Kennerly, Lamishaw
& Rossi LLP
707 Wilshire Blvd., Suite 1400
Los Angeles, CA 90017
Attn: Robert L. Madok, Esq.
Telephone: (213) 426-2090
Facsimile: (213) 312-1266
Email: robertmadok@klrfirm.com     VI. Seller’s Broker:  Park Place Partners
8105 Irvine Center Drive, Suite 1460
Irvine, CA 92618
Attn: Mr. Jeff Spindler
Telephone: (949) 852-8288
Facsimile: (949) 852-8108
E-mail: jspindler@parkplacepartners.com     VII. Escrow Holder:  Commonwealth
Land Title Insurance Company
4100 Newport Place Dr., Suite 120
Newport Beach, CA 92660
Attn: Ms. Michele Y. Mesh
Telephone: (949) 724-3141
Facsimile: (714) 459-7217
E-mail: mmesh@ltic.com     VIII. Title Company:  Commonwealth Land Title
Insurance Company
801 South Figueroa Street, Suite 870
Los Angeles, CA 90017
Attn: Ms. Diane Greer
Telephone: (213) 330-2330
Facsimile: (213) 330-3105
E-mail: dgreer@ltic.com

  IX.   Purchase Price: One Million Six Hundred Fifty Thousand and No/100
Dollars ($1,650,000.00).     X.   Deposit: One Hundred Sixty Five Thousand and
No/100 Dollars ($165,000.00), payable in accordance with Paragraph 3.1.1 below.
    XI.   Closing: Defined in Paragraph 4.2 below.     XII.   Scheduled Closing
Date: May 18, 2009     XIII.   Transaction Documents: All references in this
Agreement to the “Transaction Documents” shall mean and include this Agreement
and any documents executed by either party in connection with this the
transactions contemplated by this Agreement (including, without limitation, the
Deed, the General Assignment and Assumption, and any other document or agreement
necessary or appropriate in connection with the transactions contemplated by
this Agreement).

-2-



--------------------------------------------------------------------------------



 



AGREEMENT
          NOW, THEREFORE, incorporating the foregoing recitals and Basic
Provisions, and in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Seller and Buyer agree that the terms and
conditions of this Agreement and the instructions Escrow Holder with regard to
the escrow (“Escrow”) created pursuant hereto are as follows:
     1. Purchase and Sale. Seller agrees to sell the Property to Buyer, and
Buyer agrees to purchase the Property from Seller, upon the terms and conditions
set forth in this Agreement.
     2. Purchase Price. The Purchase Price for the Property shall be as stated
in Paragraph IX of the Basic Provisions.
     3. Payment of Purchase Price. The Purchase Price for the Property shall be
paid by Buyer as set forth below in this Paragraph 3.
               3.1 Deposit; Payment of Purchase Price.
                    3.1.1 Deposit. Within one (1) business day following the
Execution Date, Buyer shall deposit or cause to be deposited with Escrow Holder
a sum equal to the entirety of the Purchase Price (the “Buyer Funds”), with a
portion of the same as provided in Paragraph X of the Basic Provisions serving
as the Deposit. Escrow Holder shall immediately invest the Buyer Funds in a
federally-insured, interest-bearing account. All interest earned on the Buyer
Funds shall at all times remain the property of Buyer. The Deposit shall not be
refundable to Buyer unless the transaction contemplated by this Agreement is not
consummated solely as the result of Seller’s default or as a result of the
failure of other conditions to closing contained in Paragraph 7 below. Upon the
Close of Escrow (as defined below in Paragraph 4.2), the Deposit shall be
credited toward payment of the Purchase Price. That portion of the Buyer Funds
not forming the Deposit, in the amount of One Million Four Hundred Eighty Five
Thousand and No/100 Dollars ($1,485,000.00), shall remain refundable to Buyer
until the Close of Escrow actually occurs hereunder.
                    3.1.2 Cash Balance. Not less than one (1) business day prior
to the Close of Escrow (as defined below), Buyer shall deposit or cause to be
deposited, with Escrow Holder, in immediately available funds, such other funds
as may be necessary in accordance with the terms hereof to pay for Buyer’s share
of closing costs and charges set forth in Paragraph 10 below and Buyer’s share
of prorations set forth on the Proration and Expense Schedule (as defined below
in Paragraph 11) and all other amounts payable pursuant to this Agreement.
     4. Escrow.
               4.1 Opening of Escrow. For the purposes of this Agreement, the
Escrow shall be deemed opened (“Opening of Escrow”) on the date Escrow Holder
receives the Buyer Funds. Each party shall deliver to Escrow Holder original
counterparts of the signing party’s executed Agreement within two (2) business
days after this Agreement is executed and delivered by the parties. Buyer and
Seller agree to execute, deliver and be bound by any reasonable or customary
supplemental escrow instructions or other instruments reasonably required by
Escrow Holder to consummate the transaction contemplated by this Agreement;
provided, however, that no such instruments shall be inconsistent or in conflict
with, amend or supersede any portion of this Agreement. If there is any conflict
or inconsistency between the terms of such instruments and the terms of this
Agreement, then the terms of this Agreement shall control.
               4.2 Close of Escrow. For purposes of this Agreement, the “Close
of Escrow” or the “Closing” shall be the date (the “Closing Date”) that the Deed
(as defined below in Paragraph 9.1.1) is recorded in the Official Records of the
County (the “Official Records”). Unless changed in writing by Buyer and Seller,
the Close of Escrow shall occur on the Scheduled Closing Date as defined in
Paragraph XIII of the Basic Provisions.

-3-



--------------------------------------------------------------------------------



 



     5. Condition of Title. The Property shall be conveyed to Buyer by Seller by
the Deed subject only to the following approved conditions of title
(collectively, the “Approved Title Conditions”).
               5.1 Taxes. A lien to secure payment of real estate taxes, bonds,
and assessments not delinquent.
               5.2 Approved Matters. Matters affecting the Property created by
or with the written consent of Buyer, or by Buyer’s consultants, contractors, or
agents.
               5.3 Additional Matters. All other matters affecting title to the
Property that are disclosed by the Report (as defined below in Paragraph 7.1),
except any which are first created following the Execution Date.
     6. Buyer’s Title Insurance. At the Close of Escrow, the Title Company shall
issue to Buyer its standard Owner’s Policy of Title Insurance (“Title Policy”)
for the Property in the amount of the Purchase Price, showing title to the
Property vested in Buyer and subject only to the Approved Title Conditions.
Buyer shall have the right, conditioned upon its payment of all premiums and
other costs incurred in connection with the ALTA portion of Buyer’s Title Policy
or other additional coverage beyond a standard CLTA title policy, to request and
obtain an ALTA extended coverage policy of title insurance for the Property and
such additional endorsements as Buyer may request, provided that such additional
coverage or endorsements shall not be a condition precedent to, or otherwise
excuse or delay any of, Buyer’s obligations under this Agreement. Buyer shall
have sole responsibility for obtaining, and bearing the cost of, any survey(s)
required by the Title Company.
     7. Conditions Precedent to the Close of Escrow for the Benefit of Buyer.
The Close of Escrow and Buyer’s obligation to consummate the transaction
contemplated by this Agreement are subject only to the satisfaction or written
waiver of the following conditions precedent for Buyer’s benefit by the dates
designated below:
               7.1 Title. Buyer hereby approves any matters of title disclosed
by the following documents (collectively, the “Title Documents”) prepared and
delivered to Buyer by the Title Company: (a) the Preliminary Report v. 4 dated
March 16, 2009, prepared and issued by the Title Company with respect to the
Property and attached hereto as Exhibit E (the “Report”); and (b) copies of all
recorded documents referred to in the Report. Upon the issuance of any amendment
or supplement to the Report which adds additional exceptions not created or
caused by Buyer, Buyer shall have the right of review and approval of said
amendment or supplement (provided that the period for Buyer to review such
amendment or supplement shall be one (1) business day from receipt of the
amendment or supplement). If Buyer fails to notify Seller of its disapproval of
any such new title exception(s) within said one (1) business day period, Buyer
shall be deemed to have approved the same. If Buyer does notify Seller of its
disapproval of any such new title exception(s) in writing within said one
(1) business day period, Seller shall have the right, but not the obligation, to
notify Buyer in writing within two (2) business days after receipt of Buyer’s
written objection notice that Seller desires to have until the Close of Escrow
in which to attempt to remove or to cure some or all of the disapproved items to
Buyer’s reasonable satisfaction. In connection therewith, Seller shall have the
option, in Seller’s sole discretion and without obtaining Buyer consent, of
curing Buyer’s objection to any new mechanic’s lien in the face amount of
Seventy-Five Thousand and No/100 Dollars ($75,000.00) or less by the posting of
a bond by a reputable bonding company reasonably acceptable to Buyer, provided
that Buyer shall have reasonable approval rights with respect to the form,
terms, and amount of the bond so posted. If, in Seller’s reasonable estimation,
such cure will require additional time, Seller shall have the right, but not the
obligation, to extend the Scheduled Closing Date by five (5) business days.
Seller’s notice may limit such attempts to cure or remove to exclude payment of
money or taking any judicial action. Seller’s failure to deliver such notice to
Buyer within such two (2) business day period with respect to any disapproved
item shall be deemed to be an election by Seller not to attempt to remove or to
cure such items. If Seller elects not to attempt to remove or to cure some or
all of the disapproved items pursuant hereto, to Buyer’s reasonable
satisfaction, or if Seller has agreed to attempt to remove or cure some or all
of such disapproved items and is unable to or has failed to remove or cure the
same, then Buyer shall have, as Buyer’s sole and exclusive remedy, the right
exercisable on or before one (1) business day prior to the Scheduled Closing
Date either (i) to waive such exceptions to title,

-4-



--------------------------------------------------------------------------------



 



and proceed to take title to the Property without any deduction or offset in the
Purchase Price, or (ii) to terminate this Agreement and the Escrow by giving
written notice of such termination to Seller and to Escrow Holder in which event
Buyer and Seller shall have no further liability to the other hereunder except
for those provisions that specifically survive the termination of this Agreement
and the Deposit as well as the remainder of the Buyer Funds shall be returned to
Buyer. Buyer’s failure to provide Seller or Escrow Holder with written notice of
termination no later than one (1) business day prior to the Scheduled Closing
Date shall constitute Buyer’s election under clause (i) above.
               7.2 Physical Condition. Buyer acknowledges that, as of the
Execution Date, Buyer has conducted all such inspections, investigations, tests
and studies, including, without limitation, investigations with regard to
zoning, building codes and other governmental regulations, architectural
inspections, engineering tests, and soils, seismic and geologic reports with
respect to the Property, inspections of all or any portion of the Improvements
(including, without limitation, structural, mechanical and electrical systems,
roofs, pavement, landscaping and public utilities), development agreements and
rights relating to the Property, the occupancy status of the Property and any
other physical inspections and/or investigations as Buyer deemed necessary. In
the event the physical condition of the Property undergoes any material adverse
changes from its condition as of the Execution Date which would affect the use
of the Property for development purposes in violation of Paragraph 23.2 below,
Buyer shall have the right to terminate this Agreement as provided in
Paragraph 7.7 below and the Deposit shall be refunded to Buyer.
               7.3 Receipt of Materials. By executing this Agreement, Buyer
acknowledges that (i) it has been given an adequate chance to review materials
related to the Property at Seller’s offices (the “Materials”), and (ii) it has
waived the right to review any other documents relating to the physical or
environmental condition of the Property, service contracts for the Property, and
any other documents that Seller may possess, control, or have access to relating
to the Property. Buyer shall rely on the Materials at its own risk, and
acknowledges that Seller is under has made no representations or warranties of
any kind whatsoever to Buyer as to the accuracy or completeness of the content
of the Materials or any other information delivered to or made available to
Buyer pursuant to this Agreement, as more fully provided in Paragraph 13.3
below. Seller shall not have any liability or responsibility to Buyer with
respect to the accuracy or completeness of any of the Materials or other
information or based upon or arising out of any use Buyer may make of the
Materials or other information.
               For purposes of this Agreement, the term “Excluded Materials”
shall mean any appraisals, internal reports, valuations, other offers or
agreements relating to the acquisition or sale of the Property, economic
evaluations of the Property, reports regarding the Property prepared by Seller
or any affiliate of Seller for the internal use or for the information of the
investors in Seller, privileged information, information related to Seller’s
previous loans in connection with the Property, and any other proprietary
information not relating to the physical or environmental condition of the
Property. By executing this Agreement, Buyer acknowledges that it has no right
to review any of the Excluded Materials.
               7.4 Covenants. By Scheduled Closing Date, Seller shall not be in
material default in the performance of any material covenant or agreement to be
performed by Seller under this Agreement.
               7.5 Seller’s Deliveries. On or prior to the Scheduled Closing
Date, Seller shall have delivered to Escrow Holder the documents described in
Paragraph 9.1.
               7.6 Representations and Warranties. All representations and
warranties of Seller contained in Paragraph 13 of this Agreement shall be true
and correct in all material respects as of the date made and as of the Close of
Escrow with the same effect as if those representations and warranties were made
at and as of the Close of Escrow.
               7.7 Election to Terminate or Waiver of Termination Right. The
conditions set forth in this Paragraph 7 are solely for the benefit of Buyer and
may be waived only by Buyer. Buyer shall at all times have the right to waive
any such condition. Buyer shall not act or fail to act for the purpose of
permitting or causing any condition to fail. Nothing contained in this Agreement
shall require Seller to bring any suit or other proceeding, or to pay any sum,
to satisfy any of such conditions. If any of the conditions

-5-



--------------------------------------------------------------------------------



 



in this Paragraph 7 are not timely satisfied by Seller or waived by Buyer, Buyer
shall deliver written notice to Escrow Holder and Seller on or before the date
which is one (1) business day prior to the Scheduled Closing Date, and Buyer
shall have the right by any such timely notice to terminate this Agreement and
the Escrow. If Buyer timely and properly terminates this Agreement in accordance
with the foregoing, then, unless the failure of the condition in question is due
to a breach of this Agreement by Buyer (in which event, the Deposit shall be
paid to and retained by Seller), the Deposit, or such portion thereof that has
theretofore been deposited by Buyer with Escrow Holder (less Buyer’s fifty
percent (50%) share of any escrow and title cancellation fees and costs) shall
be refunded to Buyer, all documents deposited into Escrow shall be returned to
the party depositing such documents, and neither party shall have any further
rights or obligations under this Agreement, except for those rights or
obligations which expressly survive the termination of this Agreement. Buyer’s
failure to notify Seller and Escrow Holder of its waiver of its right to
terminate this Agreement pursuant to its rights set forth in this Paragraph 7.7
shall be deemed Buyer’s election to proceed with the Closing. Closing shall
constitute conclusive evidence that Seller has fully performed its obligations
under this Agreement and shall further constitute a waiver by Buyer of any
claims, demands and causes of action that Buyer may have against Seller based
upon any failure to perform such obligations prior to Closing. In the event that
this Agreement is terminated prior to the Close of Escrow for any reason other
than Seller’s default, Buyer shall be obligated to deliver to Seller copies of
all studies, reports, tests, surveys, and other analyses pertaining to the
Property received by Buyer, whether performed by Buyer itself or its
consultants, agents, or vendors, provided that Buyer shall be deemed to make no
representation as to and shall bear no responsibility for, the accuracy or
completeness of said materials, and Seller shall rely on the same at its sole
risk. Buyer’s obligation to deliver the information set forth in the immediately
preceding sentence shall survive the termination of this Agreement.
     8. Conditions Precedent to the Close of Escrow for the Benefit of Seller.
The Close of Escrow and Seller’s obligations with respect to the transaction
contemplated by this Agreement are subject to the timely satisfaction or written
waiver of the following conditions precedent for Seller’s benefit by the dates
designated below:
               8.1 Buyer’s Deliveries. On or prior to the Scheduled Closing
Date, Buyer shall have delivered to Escrow Holder the documents described in
Paragraph 9.2.
               8.2 Representations and Warranties. All representations and
warranties of Buyer contained in Paragraph 13 of this Agreement shall be true
and correct in all material respects as of the date made and as of the Close of
Escrow with the same effect as if those representations and warranties were made
at and as of the Close of Escrow.
               8.3 Covenants. By the Closing, Buyer shall not be in default in
the performance of any covenant or agreement to be performed by Buyer under this
Agreement.
          The conditions set forth in this Paragraph 8 are solely for the
benefit of Seller and may be waived only by Seller. Seller shall at all times
have the right to waive any condition. Any such waiver or waivers shall be in
writing and shall be delivered to Buyer. If any of the conditions in this
Paragraph 8 is not satisfied or has not been so waived by Seller prior to the
Scheduled Closing Date, Seller shall deliver written notice to Buyer describing
the condition that has not been satisfied or waived, and if such condition
remains unsatisfied as of the Scheduled Closing Date, then Seller shall have the
right to terminate this Agreement and the Escrow by written notice to Buyer.
     9. Deliveries to Escrow Holder.
               9.1 Deliveries by Seller. At least one (1) business day prior to
the Scheduled Closing Date, Seller shall deposit or cause to be deposited with
Escrow Holder the following documents and instruments:
                    9.1.1 Deed. Seller shall deliver to Escrow Holder one
(1) original of the grant deed in the form attached as Exhibit B for the
Property, duly executed by Seller and acknowledged (the “Deed”).

-6-



--------------------------------------------------------------------------------



 



                    9.1.2 FIRPTA. Seller shall deliver to Escrow Holder a
Transferor’s Certification of Non-Foreign Status, in the form attached as
Exhibit C, duly executed by Seller (“FIRPTA Certificate”) and California
Form 593 satisfying the requirements of Section 18815 of the California Revenue
and Taxation Code.
                    9.1.3 General Assignment. Seller shall deliver to Escrow
Holder four (4) original counterparts of a General Assignment in the form
attached hereto as Exhibit D (“General Assignment”), duly executed by Seller.
                    9.1.4 Other Documents. Seller shall deliver such other
instruments and documents as may be reasonably requested by the Title Company
and/or Escrow Holder.
               9.2 Deliveries by Buyer. At least one (1) business day prior to
the Scheduled Closing Date, Buyer shall deposit or cause to be deposited with
Escrow Holder the following:
                    9.2.1 Funds. Buyer shall deliver to Escrow Holder all funds
necessary to close the Escrow in accordance with the terms of this Agreement
(including, without limitation, the balance of Purchase Price as adjusted by any
prorations).
                    9.2.2 General Assignment. Buyer shall deliver to Escrow
Holder four (4) original counterparts of the General Assignment duly executed by
Buyer.
                    9.2.3 Other Documents. Buyer shall deliver such other
instruments and documents as may be reasonably requested by the Title Company
and/or Escrow Holder (including, without limitation, with respect to Buyer’s
authority).
     10. Costs and Expenses. If the transaction contemplated by this Agreement
is consummated, then Seller shall bear the following costs and expenses: (A) all
County and, if applicable, City documentary transfer taxes in connection with
the recording of the Deed (except in connection with any financing obtained by
Buyer); (B) the premium for the standard CLTA Owner’s title policy in the amount
of the Purchase Price; (C) one-half (1/2) of Escrow Holder’s fees; (D) all
document recording charges; and (E) Seller’s share of prorations under this
Agreement. If the transaction contemplated by this Agreement is consummated,
then Buyer shall bear the following costs and expenses: (i) the ALTA portion of
title insurance premiums for the standard or extended ALTA Owners title policy,
if any; (ii) the cost of any survey and the cost of any endorsements to the
Title Policy; (iii) one-half (1/2) of Escrow Holder’s fees; and (vi) Buyer’s
share of prorations under this Agreement. If, as a result of no fault of Buyer
or Seller, Escrow fails to close, Buyer and Seller shall share equally all of
Escrow Holder’s fees and charges; however, if the transaction fails to close as
the result of the default of either party, then such defaulting party shall bear
all Escrow Holder’s fees and expenses. Buyer shall bear all costs associated
with its due diligence inspections regarding the Property, including, without
limitation, the cost of any survey(s) procured by Buyer. Subject to the
provisions of Paragraph 18 below, each party shall bear the cost of its own
attorneys and consultants. All other costs and expenses shall be allocated
between Buyer and Seller in accordance with the customary practice of Riverside
County for transactions of this type.
     11. Prorations.
               11.1 General. Subject to the provisions of this Paragraph 11 and
subject to the provisions of Paragraph 10 above, all revenues and expenses
relating to the Property, including without limitation, real property taxes and
assessments, homeowners association dues, and the like, shall be prorated on an
accrual basis as of the Close of Escrow, based upon the actual number of days in
the month the transfer occurs and the most current statement available to Escrow
Holder. Such proration shall be made as of 12:01 a.m. Pacific Time on the
Closing Date (the “Proration Time”). Notwithstanding the foregoing, (i) after
the Close of Escrow, Buyer shall be solely liable and responsible for any real
estate taxes and assessments, including, without limitation, any supplemental,
“escape assessment” and “roll-back taxes”, and (ii) Seller shall have no
responsibility for any real estate taxes or assessments after the Close of
Escrow. All monthly prorations shall be calculated on actual days of the
applicable month and all annual prorations shall be calculated based on a
365-day year. Not less than five (5) business days prior

-7-



--------------------------------------------------------------------------------



 



to the date on which the Close of Escrow shall occur, upon written request of
Seller or Escrow Holder, Seller and Buyer shall agree upon a schedule of
expenses and prorations (“Proration and Expense Schedule”), and Seller and Buyer
shall cooperate to update promptly such Proration and Expense Schedule to the
extent the anticipated date on which the Close of Escrow under this Agreement
shall occur changes. If any prorations, apportionments or computations cannot be
made under this Paragraph 11 because the necessary information is unavailable at
the Proration Time, then the most recent information available for the Property
shall be used by the parties in making such Prorations.
               11.2 Utilities. Without limiting the provisions of Paragraphs 10
and 11.1 above, as of the Closing, from and after the Close of Escrow, Seller
shall not be responsible for any charges, fees, assessments or other amounts
relating to utilities, including, without limitation, those for sewer,
electricity, water and gas (the “Utility Charges”). Utility Charges shall not be
prorated hereunder as part of Closing. Buyer shall be responsible to have any
utility companies providing service to the Property, if any, switch service into
Buyer’s name at Closing and shall be solely responsible to pay all Utility
Charges owing in connection with any of the Property from and after the Closing.
Nothing herein shall limit Seller’s liability directly to any utility company
for any charges or fees which may be owing and are applicable to the period
prior to Closing, provided that in no event shall Seller have any liability to
Buyer in connection with any Utility Charges that may be applicable to periods
prior to the Closing. Seller shall have the right, but not the obligation, to
instruct any utility company that Seller no longer owns the Property.
     12. Disbursements and Other Actions by Escrow Holder. Upon the Close of
Escrow, Escrow Holder shall promptly undertake all of the following in the
manner and order set forth below.
               12.1 Disburse Funds. Escrow Holder shall credit all matters
stated to be credited in Paragraphs 3 and 10 and prorate all matters addressed
in Paragraph 11 based upon the Proration and Expense Schedule and disburse the
balance of the Purchase Price (together with all other items payable to Seller)
to Seller promptly upon the Close of Escrow and remaining funds, if any, to
Buyer.
               12.2 Recording. Escrow Holder shall cause the Deed, and any other
documents which the parties hereto may mutually direct in writing, to be
recorded in the Official Records and obtain conformed copies thereof for
distribution to Buyer and Seller.
               12.3 Documents to Seller. Escrow Holder shall disburse to Seller
two (2) originals of the General Assignment, one (1) conformed copy of the Deed
recorded in the Official Records, and one (1) copy of any other document
deposited into Escrow by Buyer pursuant hereto.
               12.4 Documents to Buyer. Escrow Holder shall deliver to Buyer the
original FIRPTA Certificate executed by Seller, two (2) originals of the General
Assignment, one (1) copy of any other document deposited into Escrow by Seller
pursuant hereto, and one (1) conformed copy of the Deed recorded in the Official
Records.
               12.5 Title Company. Escrow Holder shall direct the Title Company
to issue the Title Policy for the Property to Buyer.
     13. Representations and Warranties.
               13.1 Seller’s Representations and Warranties. In consideration of
Buyer entering into this Agreement and as an inducement to Buyer to purchase the
Property, Seller makes the following representations and warranties, each of
which is material and is being relied upon by Buyer (and the truth and accuracy
of which shall constitute a condition precedent to Seller’s obligations
hereunder).
                    13.1.1 Power. Seller has the legal power, right and
authority to enter into this Agreement and the instruments referenced herein,
and to consummate the transaction contemplated by this Agreement.
                    13.1.2 Requisite Action. All requisite action (corporate,
trust, partnership or

-8-



--------------------------------------------------------------------------------



 



otherwise) has been taken by Seller in connection with entering into this
Agreement and the instruments referenced herein; and, by the Close of Escrow all
such necessary action will have been taken to authorize the consummation of the
transaction contemplated by this Agreement. By the Close of Escrow no additional
consent of any partner, shareholder, trustee, trustor, beneficiary, creditor,
investor, judicial or administrative body, governmental authority or other party
shall be required for Seller to consummate the transaction contemplated by this
Agreement.
                    13.1.3 Individual Authority. The individuals executing this
Agreement and the instruments referenced herein on behalf of Seller have the
legal power, right, and actual authority to bind Seller to the terms and
conditions hereof and thereof.
                    13.1.4 No Conflict. Neither the execution and delivery of
this Agreement and the documents and instruments referenced herein, nor the
occurrence of the obligations set forth herein, nor the consummation of the
transaction contemplated herein, nor compliance with the terms of this Agreement
and the documents and instruments referenced herein conflict with or result in
the material breach of any terms, conditions or provisions of, or constitute a
default under, any bond, note, or other evidence of indebtedness or any
contract, indenture, mortgage, deed of trust, loan, partnership agreement, lease
or other agreement or instrument to which Seller is a party.
                    13.1.5 Non-Foreign Entity. Seller is not a foreign person or
entity under the Foreign Investment in Real Property Tax Act of 1980, as
amended.
                    13.1.6 Prior Loan Litigation. The Prior Loan Litigation, as
defined in Paragraph 22 below, (i) is not related to any rights of possession of
the Property, and (ii) does not affect Seller’s right to transfer its ownership
interest to the Property to Buyer.
               13.2 Buyer’s Representations and Warranties. In consideration of
Seller entering into this Agreement and as an inducement to Seller to sell the
Property, Buyer makes the following representations and warranties, each of
which is material and is being relied upon by Seller (and the truth and accuracy
of which shall constitute a condition precedent to Seller’s obligations
hereunder).
                    13.2.1 Power. Buyer has the legal power, right and authority
to enter into this Agreement and the instruments referenced herein, and to
consummate the transaction contemplated by this Agreement.
                    13.2.2 Requisite Action. All requisite action (corporate,
trust, partnership or otherwise) has been taken by Buyer in connection with
entering into this Agreement and the instruments referenced herein; and, by the
Close of Escrow all such necessary action will have been taken to authorize the
consummation of the transaction contemplated by this Agreement. By the Close of
Escrow no additional consent of any partner, shareholder, trustee, trustor,
beneficiary, creditor, investor, judicial or administrative body, governmental
authority or other party shall be required for Buyer to consummate the
transaction contemplated by this Agreement.
                    13.2.3 Individual Authority. The individuals executing this
Agreement and the instruments referenced herein on behalf of Buyer have the
legal power, right, and actual authority to bind Buyer to the terms and
conditions hereof and thereof.
                    13.2.4 No Conflict. Neither the execution and delivery of
this Agreement and the documents and instruments referenced herein, nor the
occurrence of the obligations set forth herein, nor the consummation of the
transaction contemplated herein, nor compliance with the terms of this Agreement
and the documents and instruments referenced herein conflict with or result in
the material breach of any terms, conditions or provisions of, or constitute a
default under, any bond, note, or other evidence of indebtedness or any
contract, indenture, mortgage, deed of trust, loan, partnership agreement, lease
or other agreement or instrument to which Buyer is a party.
                    13.2.5 Bankruptcy. Buyer has not (a) commenced a voluntary
case, or had entered against it a petition, for relief under any federal
bankruptcy act or any similar petition, order or

-9-



--------------------------------------------------------------------------------



 



decree under any federal or state law or statute relative to bankruptcy,
insolvency or other relief for debtors, (b) caused, suffered or consented to the
appointment of a receiver, trustee, administrator, conservator, liquidator, or
similar official in any federal, state, or foreign judicial or non-judicial
proceeding, to hold, administer and/or liquidate all or substantially all of its
assets, or (c) made an assignment for the benefit of creditors.
               13.3 As-Is. BUYER HEREBY ACKNOWLEDGES THAT THE PROPERTY WAS
ACQUIRED BY SELLER’S PREDECESSOR-IN-INTEREST PURSUANT TO A NON-JUDICIAL
FORECLOSURE ACTION PURSUANT TO WHICH SELLER PERFORMED LITTLE OR NO INVESTIGATION
AS TO THE PHYSICAL AND/OR ENVIRONMENTAL CONDITION OF THE PROPERTY, THE CONDITION
OF TITLE THEREOF, THE ZONING AND/OR ENTITLEMENT STATUS THEREOF, OCCUPANCY
STATUS, OR ANY OTHER ASPECT RELATING TO THE VALUE, USE, OR SUITABILITY OF THE
PROPERTY OR ANY ELEMENT THEREOF FOR ANY PARTICULAR USE. BUYER FURTHER
ACKNOWLEDGES THAT THE PURCHASE PRICE OF THE PROPERTY TAKES INTO ACCOUNT ANY RISK
THAT BUYER MAY ACQUIRE PROPERTY THAT IS IN A CONDITION OR HAS CHARACTERISTICS
THAT MAY PROVE UNSATISFACTORY TO BUYER. ACCORDINGLY, AS A MATERIAL INDUCEMENT TO
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER AND THE PERFORMANCE BY
SELLER OF ITS DUTIES AND OBLIGATIONS HEREUNDER, BUYER DOES HEREBY ACKNOWLEDGE,
REPRESENT, WARRANT AND AGREE, TO AND WITH SELLER, THAT, TO THE MAXIMUM EXTENT
PERMITTED BY LAW: (A) BUYER IS PURCHASING THE PROPERTY IN AN “AS-IS, WHERE IS,
WITH ALL FAULTS” CONDITION AS OF THE DATE OF THE CLOSE OF ESCROW WITH RESPECT TO
ANY FACTS, CIRCUMSTANCES, CONDITIONS AND DEFECTS; (B) SELLER HAS NO OBLIGATION
TO REPAIR OR CORRECT ANY SUCH FACTS, CIRCUMSTANCES, CONDITIONS OR DEFECTS OR
COMPENSATE BUYER FOR SAME; (C) OTHER THAN THE MATERIALS, SELLER HAS NOT
PROVIDED, NOR DOES SELLER HAVE ANY OBLIGATION TO PROVIDE ANY DOCUMENTS RELATING
TO THE PHYSICAL, OCCUPANCY, OR ENVIRONMENTAL CONDITION OF THE PROPERTY OR
SERVICE CONTRACTS FOR THE PROPERTY OR ANY OTHER SIMILAR INFORMATION RELATED TO
THE PROPERTY; (D) SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES REGARDING THE
COMPLETENESS OR ACCURACY OF THE MATERIALS; AND (E) BY THE CLOSE OF ESCROW, BUYER
SHALL HAVE UNDERTAKEN ALL SUCH INSPECTIONS AND EXAMINATIONS IN CONNECTION WITH
THE PROPERTY AS BUYER DEEMS NECESSARY OR APPROPRIATE UNDER THE CIRCUMSTANCES
(INCLUDING, WITHOUT LIMITATION, THE PHYSICAL AND ENVIRONMENTAL CONDITION OF THE
PROPERTY, THE ZONING OF THE PROPERTY, THE PROPERTY’S COMPLIANCE WITH APPLICABLE
LAWS, THE CONDITION OF ANY IMPROVEMENTS ON THE PROPERTY, THE OCCUPANCY STATUS OF
THE PROPERTY, AND THE AVAILABILITY OR LACK THEREOF OF ENTITLEMENTS FOR THE
DEVELOPMENT AND USE OF THE PROPERTY), AND THAT BASED UPON THE SAME, BUYER IS AND
WILL BE RELYING STRICTLY AND SOLELY UPON SUCH INSPECTIONS AND EXAMINATIONS AND
THE ADVICE AND COUNSEL OF ITS AGENTS, CONSULTANTS, CONTRACTORS, VENDORS AND
OFFICERS. BUYER IS AND WILL BE FULLY SATISFIED THAT THE PURCHASE PRICE IS FAIR
AND ADEQUATE CONSIDERATION FOR THE PROPERTY IN LIGHT OF THE CONDITION OF THE
PROPERTY AND THE CIRCUMSTANCES AND MANNER IN WHICH SELLER HAS ACQUIRED THE SAME
AND HAS ELECTED TO CONVEY THE SAME TO BUYER PURSUANT TO THIS AGREEMENT. NEITHER
SELLER NOR ANY REPRESENTATIVE, MEMBER, AGENT, EMPLOYEE, PROPERTY MANAGER,
BROKER, PRINCIPAL, PARTNER, AFFILIATE OR CONSULTANT OF SELLER IS MAKING OR HAS
MADE ANY WARRANTY OR REPRESENTATION (EITHER EXPRESS OR IMPLIED) WITH RESPECT TO
ALL OR ANY PART OF THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, ANY MATTERS
CONTAINED IN THE MATERIALS OR ANY OTHER DOCUMENTS MADE AVAILABLE OR DELIVERED TO
BUYER IN CONNECTION WITH THIS AGREEMENT) AS AN INDUCEMENT TO BUYER TO ENTER INTO
THIS ESCROW AND THEREAFTER TO PURCHASE THE PROPERTY OR FOR ANY OTHER PURPOSE.
BUYER HEREBY EXPRESSLY DISCLAIMS (ON BEHALF OF ITSELF AND ANY PARTY AFFILIATED
WITH OR RELATED TO BUYER) ANY AND ALL SELLER REPRESENTATIONS AND WARRANTIES
(EITHER EXPRESS OR IMPLIED), EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN
PARAGRAPH 13.1 ABOVE. BY REASON OF ALL OF THE FOREGOING, BUYER SHALL ASSUME THE
FULL RISK OF ANY LOSS OR DAMAGE OCCASIONED BY ANY FACT, CIRCUMSTANCE, CONDITION,
OR DEFECT IN CONNECTION WITH THE PROPERTY, INCLUDING WITHOUT LIMITATION THE
PRESENCE OF ANY ASBESTOS CONTAINING MATERIAL, HAZARDOUS, TOXIC

-10-



--------------------------------------------------------------------------------



 



OR RADIOACTIVE WASTE, SUBSTANCE OR MATERIALS IN, ON, UNDER OR ABOUT THE
PROPERTY, AND THE RIGHTS OF ANY TENANTS OR OCCUPANTS OF THE PROPERTY TO OCCUPY
ANY PORTION THEREOF. BUYER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES AND
RELEASES SELLER AND ALL OF ITS PARENTS, MEMBERS, SUBSIDIARIES, AFFILIATES,
PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS, CONSULTANTS, ATTORNEYS, AGENTS, AND
EMPLOYEES, AND THEIR RESPECTIVE SUCCESSORS, HEIRS AND ASSIGNS AND EACH OF THEM
(INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL RIGHTS
AND CLAIMS AGAINST SELLER AND/OR THE RELEASED PARTIES IN CONNECTION WITH THE
PROPERTY INCLUDING, WITHOUT LIMITATION, THE CONDITION, VALUATION, MARKETABILITY,
OR UTILITY OF THE PROPERTY FOR ANY USE (INCLUDING WITHOUT LIMITATION ANY RIGHTS
OF BUYER UNDER THE STATE OR FEDERAL COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, AS AMENDED FROM TIME TO TIME, OR SIMILAR LAWS).
BUYER ACKNOWLEDGES AND AGREES THAT THE FOREGOING WAIVER AND RELEASE INCLUDES ALL
RIGHTS AND CLAIMS OF BUYER AGAINST SELLER IN CONNECTION WITH THE PROPERTY,
WHETHER HERETOFORE OR NOW EXISTING OR HEREAFTER ARISING, OR WHICH COULD, MIGHT,
OR MAY BE CLAIMED TO EXIST, OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, LIQUIDATED OR UNLIQUIDATED, EACH AS THOUGH
FULLY SET FORTH HEREIN AT LENGTH, WHICH IN ANY WAY ARISE OUT OF, OR ARE
CONNECTED WITH, OR RELATE TO, THE PROPERTY. THIS RELEASE INCLUDES CLAIMS OF
WHICH BUYER IS PRESENTLY UNAWARE OF WHICH BUYER DOES NOT PRESENTLY SUSPECT TO
EXIST WHICH, IF KNOWN BY BUYER, WOULD MATERIALLY AFFECT BUYER’S RELEASE TO
SELLER. IN CONNECTION WITH THE SAME AND TO THE EXTENT PERMITTED BY LAW, BUYER
HEREBY AGREES, REPRESENTS AND WARRANTS THAT BUYER REALIZES AND ACKNOWLEDGES THAT
FACTUAL MATTERS NOW UNKNOWN TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO
CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES
AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND
BUYER FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES
HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT FACT AND THAT BUYER
NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT SELLER AND THE
RELEASED PARTIES FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS,
CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES. NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED IN THIS PARAGRAPH 13.3 SHALL BE DEEMED TO
CONTRAVENE, LIMIT, OR OTHERWISE NEGATE ANY OF SELLER’S EXPRESS REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS AGREEMENT.
BUYER EXPRESSLY WAIVES THE BENEFITS OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE
OR, IF THE PROPERTY IS NOT LOCATED IN CALIFORNIA, ANY SIMILAR STATUTE IN THE
STATE, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
                    WAS
 
Buyer’s Initials
     14. Entry onto Land. Provided that Buyer is not in default of its
obligations under this Agreement from and after the Execution Date through the
earlier of the termination of this Agreement or the Closing, upon not less than
twenty-four (24) hours’ advance written notice to Seller and at times reasonably
agreed to by Seller, Buyer, its agents, consultants, contractors and
subcontractors shall have the right to enter upon any portion of the Property to
conduct or make any and all non-intrusive and non-invasive inspections and tests
as may be necessary or desirable, subject to the limitations set forth below in
this Paragraph 14. Said entry shall be solely for the purpose of verifying the
condition to closing set forth in Paragraph 7.2 above and shall not deemed to
create any additional rights of disapproval or inspection by Buyer. Nothing
herein shall authorize any subsurface testing or drilling on the Property by

-11-



--------------------------------------------------------------------------------



 



Buyer or its environmental consultant unless specifically approved in writing by
Seller, which Seller may condition or deny in its sole discretion. Prior to any
entry upon the Property pursuant to this Paragraph 14 by Buyer or any of its
employees, contractors, vendors, consultants, or agents, and prior to any
meeting with any governmental officials or departments having jurisdiction over
the Property, and subject to Seller’s reasonable agreement as to the time,
place, and manner of Buyer’s entry upon any portion of the Property, Buyer shall
provide Seller with at least twenty-four (24) hours’ advance written notice, and
Seller shall have the right to be present (or to cause an employee, agent,
contractor, or consultant of Seller to be present) for such entry, inspection
and/or meeting, as applicable. Buyer shall obtain or cause its consultants to
obtain (and provide evidence to Seller), at Buyer’s sole cost and expense, prior
to commencement of any investigative activities on the Property, a policy of
commercial general liability insurance covering any and all liability of Buyer
and Seller with respect to or arising out of any investigative activities. Such
policy of insurance shall name Seller as an additional insured and shall be kept
and maintained in force during the term of this Agreement and so long thereafter
as necessary to cover any claims of damages suffered by persons or property
resulting from any acts or omissions of Buyer, Buyer’s employees, agents,
contractors, suppliers, consultants or other related parties. Such policy of
insurance shall have liability limits of not less than Two Million Dollars
($2,000,000.00) combined single limit per occurrence for bodily injury, personal
injury and property damage liability.
          Buyer shall promptly, upon its receipt thereof, deliver to Seller, at
no cost or expense to Seller, a copy of all tests, reports, analysis and the
like, excluding financial analysis, obtained and/or prepared pursuant to the
provisions of this Paragraph 14, provided that Buyer shall be deemed to make no
representation as to and shall bear no responsibility for, the accuracy or
completeness of said materials, and Seller shall rely on the same at its sole
risk. Buyer shall keep all documents and information received from Seller and/or
its agents and the results of all of its inspections, studies, investigations,
analysis, reports and the like confidential except as required by law and except
for disclosures made to Buyer’s agents, consultants and employees. Buyer hereby
consents and agrees, upon written demand from Seller, to indemnify, defend, by
counsel of Seller’s choosing, and hold the Property, Seller and their respective
officers, members, partners, directors, shareholders, participants, affiliates,
employers, representatives, invitees, agents and contractors free and harmless
from and against any and all claims, costs, including, without limitation,
attorneys’ fees and legal costs, losses, liabilities, damages, liquidated or
unliquidated, and expenses arising out of or resulting from such entry by Buyer,
its agents, consultants, contractors, subcontractors and employees, whether or
not the same have been adjudicated or determined by a court or by another legal
procedure. Additionally, Buyer shall immediately, at its sole cost and expense,
repair any and all damage arising out of or resulting from any such entry upon
the Property and any acts or omissions by Buyer, its agents, employees,
consultants, contractors, subcontractors, and shall immediately, at its sole
cost and expense, restore the Property to the condition that existed immediately
prior to such entry by Buyer, its agents, employees, consultants, contractors
and subcontractors. Furthermore, Buyer hereby agrees not to contact any
governmental agencies with respect to the Property without Seller’s prior
written consent, which Seller may withhold or condition in its sole discretion.
Buyer shall keep the Property free and clear of any mechanics’ liens or
materialmen’s liens related to Buyer’s inspection and the other activities
contemplated in this Paragraph 14. All of Buyer’s obligations set forth in this
Paragraph 14 shall survive the Close of Escrow and shall not be merged with the
Deed, and shall survive the termination of this Agreement and Escrow prior to
the Close of Escrow, and shall not be limited by any provision of this
Agreement.
     15. Enforcement and Legal Fees.
               15.1 BUYER’S DEFAULT. IF BUYER FAILS TO COMPLETE THE PURCHASE OF
THE PROPERTY AS PROVIDED IN THIS AGREEMENT BY REASON OF ANY DEFAULT OF BUYER,
SELLER’S SOLE REMEDY (EXCEPT AS PROVIDED BELOW) SHALL BE TO TERMINATE THIS
AGREEMENT AND RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES AND SELLER SHALL BE
RELEASED FROM ITS OBLIGATION TO SELL THE PROPERTY TO BUYER. BUYER AND SELLER
AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE
DAMAGES WHICH SELLER MAY SUFFER IN THE EVENT BUYER DEFAULTS HEREUNDER AND FAILS
TO COMPLETE THE PURCHASE OF THE PROPERTY AS HEREIN PROVIDED. BUYER AND SELLER
THEREFORE AGREE THAT A REASONABLE PRESENT ESTIMATE OF THE NET DETRIMENT THAT
SELLER WOULD SUFFER IN THE EVENT OF BUYER’S DEFAULT OR BREACH

-12-



--------------------------------------------------------------------------------



 



HEREUNDER IS AN AMOUNT OF MONEY EQUAL TO THE DEPOSIT WHICH SHALL BE THE FULL,
AGREED AND LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677. THE FOREGOING SHALL NOT LIMIT SELLER’S REMEDIES WITH RESPECT TO
BUYER’S OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ITS INDEMNIFICATION
OBLIGATIONS) UNDER PARAGRAPHS 14, 17 AND 21.15 OF THIS AGREEMENT AND THE
ATTORNEYS’ FEES PROVISION SET FORTH IN PARAGRAPH 18 BELOW, AND ANY OBLIGATIONS
UNDER THIS AGREEMENT THAT EXPRESSLY SURVIVE THE CLOSE OF ESCROW OR ANY
EXPIRATION OR TERMINATION OF THIS AGREEMENT.

                          RJM

 
SELLER’S INITIALS
                      WAS

 
BUYER’S INITIALS

               15.2 SELLER’S DEFAULT. IF SELLER FAILS TO COMPLETE THE PURCHASE
AS PROVIDED HEREIN, THEN BUYER SHALL BE ENTITLED, AS ITS SOLE AND EXCLUSIVE
REMEDY, WHETHER AT LAW OR IN EQUITY, TO TERMINATE THIS AGREEMENT AND RECOVER THE
DEPOSIT TO THE EXTENT MADE BY BUYER AS OF THE DATE OF THE SUBJECT TERMINATION OF
THIS AGREEMENT; PROVIDED HOWEVER THAT IN LIEU OF TERMINATING THIS AGREEMENT AND
RECOVERING ITS DEPOSIT, BUYER SHALL BE ENTITLED TO PURSUE SPECIFIC PERFORMANCE
OF THIS AGREEMENT WITHOUT RIGHT TO ANY DAMAGES OR OTHER EQUITABLE RELIEF
WHATSOEVER, BUT ONLY IF: (A) BUYER DEPOSITS WITH ESCROW HOLDER, BY 12:00 P.M.
PACIFIC TIME ON THE SCHEDULED CLOSING DATE THE FOLLOWING: (1) THE CASH BALANCE
OF THE PURCHASE PRICE; (2) ALL CLOSING DOCUMENTS REQUIRED HEREUNDER FROM BUYER;
(3) AN UNCONDITIONAL RELEASE OF SELLER FROM ALL LIABILITIES AND OBLIGATIONS
ARISING UNDER THE TRANSACTION DOCUMENTS OTHER THAN THE OBLIGATION TO DELIVER THE
DOCUMENTS NECESSARY TO CAUSE THE CLOSE OF ESCROW TO OCCUR AS REQUIRED UNDER THIS
AGREEMENT AND ANY OTHER OBLIGATIONS OF SELLER UNDER THIS AGREEMENT THAT
EXPRESSLY SURVIVE THE CLOSE OF ESCROW; AND (4) AN UNCONDITIONAL, IRREVOCABLE
WRITTEN INSTRUCTION TO ESCROW HOLDER TO CLOSE THE TRANSACTION THAT IS THE
SUBJECT OF THIS AGREEMENT; (B) BUYER FILES SUCH SPECIFIC PERFORMANCE ACTION
WITHIN FIVE (5) BUSINESS DAYS OF THE DATE ON WHICH BUYER FIRST ALLEGES THAT
SELLER BREACHED THIS AGREEMENT; AND (C) BUYER THEREAFTER DILIGENTLY PROSECUTES
SUCH ACTION TO COMPLETION.

                          RJM

 
SELLER’S INITIALS
                      WAS

 
BUYER’S INITIALS

     16. Notices. Any notice, demand, consent, approval, request, or other
communication or document to be provided hereunder to a party hereto shall be in
writing and shall be given to such party and its counsel at the addresses or
facsimile numbers set forth in the Basic Provisions above, or such other address
or facsimile number as such party may hereafter specify for that purpose by
notice to the other party. Each such notice, request, or communication shall,
for all purposes, be deemed given and received: (a) if given by facsimile, when
such facsimile is transmitted to the facsimile number specified above during
normal business hours (i.e., 8:00 a.m. to 5:00 p.m. Pacific Time) and
confirmation of complete receipt is received during normal business hours (e.g.,
if a facsimile confirmation is received at 7:00 P.M. Pacific Time, such
facsimile shall be deemed to have been delivered at 8:00 A.M. the following
business day); (b) if hand delivered against receipted copy, when the copy
thereof is receipted; (c) if given by a recognized overnight delivery service,
the day on which such notice, request, or other communication is actually
received, or if on a weekend or nationally recognized holiday, the following
business day; or (d) or if given by certified mail, return receipt requested,
postage prepaid, two (2) business days after it is posted with the United States
Postal Service, to the addresses specified in the Basic Provisions. Notices to
Seller shall be directed to Seller and Seller’s Counsel and notices to Buyer
shall be directed to Buyer and Buyer’s Counsel. Notices by electronic mail shall
not be permitted.

-13-



--------------------------------------------------------------------------------



 



               Notice of change of address shall be given by written notice in
the manner detailed in this Paragraph 16. Rejection or other refusal to accept
or the inability to deliver because of changed address of which no notice was
given shall be deemed to constitute receipt of the notice, demand, request or
communication sent.
     17. Broker. Upon the Close of Escrow as contemplated herein (but not
otherwise), Seller shall pay a real estate brokerage commission to the broker
identified in Paragraph VI of the Basic Provisions (“Broker”), in accordance
with Seller’s separate agreement with Broker. Each party hereto agrees to
indemnify, defend, protect, and hold harmless the other party from and against
any and all losses, liens, claims, judgments, liabilities, costs, expenses and
damages (including reasonable attorneys’ fees and other legal costs) of any kind
of character arising out of or resulting from any agreement, arrangement or
understanding (except as set forth above with respect to Broker) alleged to have
been made by such party or on its behalf with any broker or finder in connection
with this Agreement or transaction contemplated under this Agreement. The
foregoing indemnity shall survive the Close of Escrow or the earlier termination
of this Agreement and shall not be limited by any provision of this Agreement.
     18. Legal Fees. If either Buyer or Seller brings any action, arbitration or
suit against the other for any matter relating to or arising out of this
Agreement, then the prevailing party in such action or dispute, whether by final
judgment or settlement, shall be entitled to recover from the other party all
costs and expenses of suit, including actual attorneys’ fees. Any judgment or
order entered in any final judgment shall contain a specific provision providing
for the recovery of all costs and expenses of suit, including actual attorneys’
fees incurred in enforcing, perfecting and executing such judgment. For the
purposes of this paragraph, such costs shall include, without limitation,
in-house and outside attorneys’ fees, costs and expenses.
     19. Assignment. Buyer may not assign, transfer or convey its rights or
obligations under this Agreement at any time without the prior written consent
of Seller, which Seller may withhold in its sole and absolute discretion;
provided, however, Buyer may, without the consent of Seller, assign its rights
under this Agreement to an entity controlled by, controlling or under common
control with Buyer upon the following conditions: (a) the assignee of Buyer
shall assume all obligations of Buyer hereunder, but Buyer shall remain
primarily liable for the performance of Buyer’s obligations; and (b) a copy of
the fully executed written assignment and assumption agreement shall be
delivered to Seller at least three (3) business days prior to Closing.
     20. Damage or Destruction, Condemnation, Insurance.
               20.1 Condemnation. If at any time prior to the Closing any
“material” portion of the Property is condemned or taken by eminent domain
proceedings by any public authority, then at Buyer’s sole option, to be
exercised within ten (10) days after Buyer’s receipt of notice of such taking,
this Agreement shall terminate, and the Deposit shall be promptly returned to
Buyer, and except as expressly set forth herein, neither party shall have any
further liability or obligation to the other hereunder. As used in this
Paragraph 20.1, the term “material” shall mean a taking which materially and
adversely affects the value or operations of the Property and adversely affects
the value of the Property by more than twenty percent (20%) of the Purchase
Price. Seller shall give Buyer written notice of any taking promptly after
Seller obtains knowledge thereof. If Buyer does not timely notify Seller in
writing of its election to terminate this Agreement, Buyer shall be deemed to
have elected not to terminate this Agreement. If Buyer elects or is deemed to
have elected not to terminate this Agreement, the parties shall proceed to the
Closing without a reduction in the Purchase Price and all condemnation proceeds
paid or payable to Seller, if any, shall belong to Buyer and shall be paid over
and assigned to Buyer when and if received by Seller. Seller shall have no
obligation to make any repairs to the Property in the event of any condemnation.
               20.2 Damage and Destruction. If at any time prior to the Closing
a material portion of the Property is destroyed or damaged as a result of fire
or any other casualty whatsoever, then at Buyer’s sole option, to be exercised
within five (5) days after Buyer’s receipt of notice of such destruction or
damage, this Agreement shall terminate, the Deposit shall be returned to Buyer,
and except as expressly

-14-



--------------------------------------------------------------------------------



 



set forth herein, neither party shall have any further liability or obligation
to the other hereunder. If Buyer does not timely notify Seller in writing of its
election to terminate this Agreement, Buyer shall be deemed to have elected not
to terminate this Agreement. As used in this Paragraph 20.2, the term “material”
shall be deemed to be a damage or destruction in excess of twenty percent (20%)
of the Purchase Price. If less than a material portion of the Property is
damaged or destroyed or if a material portion is damaged or destroyed and Buyer
elects or is deemed to have elected not to terminate this Agreement, the parties
shall proceed to the Closing without reduction in the Purchase Price and all
insurance proceeds paid or payable to Seller, if any, as a result of such
casualty shall belong to Buyer and shall be paid over and assigned to Buyer when
and if received by Seller. Seller shall have no obligation to make any repairs
to the Property in the event of any damage or destruction.
     21. Miscellaneous.
               21.1 Not an Offer. Notwithstanding anything to the contrary in
this to Agreement, the signing of this Agreement by Buyer constitutes an offer
which shall not be deemed accepted by Seller unless and until Seller has signed
this Agreement and delivered a duplicate original to Buyer and Escrow Holder and
Buyer has deposited the Deposit with Escrow Holder. Seller’s delivery of
unsigned copies of this Agreement is solely for the purpose of review by Buyer,
and unless and until this Agreement has been mutually executed by Seller and
Buyer and deposited with Escrow Holder and Buyer has deposited the Deposit with
Escrow Holder as required under this Agreement, neither the this Agreement, nor
the transmittal thereof to Buyer or any officer, director, employee, consultant,
broker, or agent of Buyer, nor any communication by Seller, or any officer,
director, employee, consultant, broker, or agent of Seller, shall create any
obligation on the part of Seller.
               21.2 No Obligations Prior to Execution. This Agreement and all
other communications relating to this Agreement, the Property and/or any matters
relating thereto are made based on the express understanding of Seller that,
unless and until this Agreement has been mutually executed by Seller and Buyer
and deposited with Escrow Holder and Buyer has deposited the Deposit with Escrow
Holder, (a) Seller shall have no obligation whatsoever in connection with this
Agreement or the conveyance of the Property to Buyer, including, but not limited
to, any obligation to continue negotiating with Buyer or any affiliate, officer,
director, employee, agent, or consultant thereof, regarding the Property, this
Agreement, or any other agreement or document relating to the Property, in good
faith or otherwise, (b) Seller shall retain at all times the right, in its sole
and subjective discretion, to reject any and all proposals and other expressions
of interest regarding any possible transaction between Seller and Buyer or any
affiliate of Buyer relating to the Property, (c) Seller shall retain at all
times the right, in its sole and subjective discretion, to unilaterally
terminate any and all negotiations with Buyer and/or any affiliate of Buyer
relating to this Agreement or the Property, and (d) Seller shall retain at all
times the right, without any restraint whatsoever, to negotiate with other
parties and/or enter into an Agreement of Purchase and Sale or any other
transaction with any other party involving all or any part of the Property.
               21.3 Back-Up Offers. Notwithstanding the mutual execution and
delivery of this Agreement by Seller and Buyer and Buyer’s making the Deposit as
required under this Agreement, until such time as the Property is conveyed to
Buyer, or the provisions of Paragraph 23 below, Seller shall retain the right,
in its sole and subjective discretion, to seek and obtain back-up offers and
agreements for the purchase of the Property by parties other than Buyer.
               21.4 Computation of Time Periods. If the Contingency Date, the
Scheduled Closing Date, the Closing or any other date or time period provided
for in this Agreement occurs on a Saturday, Sunday or federal, state or legal
holiday, then such date shall automatically be extended until the next day which
is not a Saturday, Sunday or federal, state or legal holiday.
               21.5 Captions. Any captions to, or headings of, the paragraphs or
subparagraphs of this Agreement are solely for the convenience of the parties
hereto, are not a part of this Agreement, and shall not be used for the
interpretation or determination of the validity of this Agreement or any
provision hereof.

-15-



--------------------------------------------------------------------------------



 



               21.6 No Obligations to Third Parties. Except as otherwise
expressly provided herein, the execution and delivery of this Agreement shall
not be deemed to confer any rights upon, nor obligate any of the parties hereto,
to any person or entity other than the parties hereto. No Broker shall be a
third party beneficiary of this Agreement.
               21.7 Exhibits and Schedules. The exhibits and schedules attached
to this Agreement are incorporated in this Agreement by this reference for all
purposes.
               21.8 Amendment to this Agreement. The terms of this Agreement may
not be modified or amended except by an instrument in writing executed by each
of the parties hereto.
               21.9 Waiver. The waiver or failure to enforce any provision of
this Agreement shall not operate as a waiver of any future breach of any such
provision or any other provision hereof.
               21.10 Applicable Law and Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of California, except
for any choice-of-law principles which provide for the application of the laws
of another jurisdiction. Venue for any action or legal proceeding arising under
or in connection with this Agreement shall be in the appropriate court in Orange
County, California.
               21.11 Fees and Other Expenses; Utilities and Services. Except as
otherwise provided herein, each of the parties hereto shall pay its own fees and
expenses in connection with this Agreement. Buyer shall, at its sole cost and
expense, upon the Close of Escrow, transfer all utilities and services at the
Property into Buyer’s name, so that Seller has no further obligations in
connection therewith; the provisions of this sentence shall survive the Close of
Escrow and shall not be merged with the Deed.
               21.12 Entire Agreement. This Agreement (including all Exhibits
attached hereto) supersedes any prior agreements (including, without limitation,
any “confidentiality” or other agreement executed by Seller and Buyer),
negotiations and communications, oral or written, and contains the entire
agreement between, and the final expression of, Buyer and Seller with respect to
the subject matter hereof. No subsequent agreement, representation, or made by
either party hereto, or by or to an employee, officer, agent or representative
of either party hereto shall be of any effect unless it is in writing and
executed by the party to be bound thereby.
               21.13 Successors and Assigns. Subject to the restrictions set
forth in Paragraph 19 hereof, this Agreement shall be binding upon and shall
inure to the benefit of the permitted successors and assigns of the parties
hereto.
               21.14 Construction. The parties acknowledge and agree that
(A) each party hereto is of equal bargaining strength, (B) each such party has
actively participated in the drafting, preparation and negotiation of this
Agreement, (C) each such party has consulted with such party’s own, independent
counsel, and such other professional advisors as such party has deemed
appropriate, relating to any and all matters contemplated under this Agreement,
(D) each such party and such party’s counsel and advisors have reviewed this
Agreement, (E) each such party has agreed to enter into this Agreement following
such review and the rendering of such advice, and (F) any rule of construction
to the effect that ambiguities are to be resolved against the drafting parties
shall not apply in the interpretation of this Agreement, or any portions hereof,
or any amendments hereto.
               21.15 Limitation of Liability; Indemnity. Buyer acknowledges and
agrees that neither the trustees, shareholders, officers, members, investment
managers, affiliates, employees, partners nor advisors of Seller, assume any
personal liability for obligations entered into by or on behalf of Seller.
Notwithstanding any other provision of this Agreement to the contrary or any
rights that Buyer may have at law or in equity, (a) in no event shall Seller
have any liability for speculative, special, consequential or punitive damages,
and (b) in no event shall Seller’s liability under or otherwise in connection
with Transaction Documents including, without limitation, any representations,
warranties, covenants and other obligations (whether express or implied) set
forth in this Agreement or any other agreements or

-16-



--------------------------------------------------------------------------------



 



documents executed in connection herewith and/or otherwise in connection with
the Property exceed the sum of one hundred thousand dollars ($100,000).
Notwithstanding anything to the contrary contained in this Agreement, Buyer
hereby agrees that any action or claim under or otherwise in connection with the
Transaction Documents and/or otherwise in connection with the Property asserted
by Buyer against Seller or any of the Released Parties must be filed (if at all)
within six (6) months following the Closing in a court of competent
jurisdiction, and Buyer hereby waives any right to bring any such claim or
action thereafter. Buyer’s remedies prior to Closing shall be limited as set
forth in Paragraph 15.2.
          Notwithstanding anything to the contrary set forth in this Agreement,
Buyer hereby covenants and agrees to indemnify, defend, protect, and hold Seller
and the Released Parties free and harmless from and against any and all claims,
costs, losses, liabilities, damages and expenses arising in connection with
and/or relating to the Property (including, without limitation, any tenants)
and/or the ownership, use and/or operation thereof on and after the Close of
Escrow. The foregoing indemnity shall survive the Close of Escrow and shall not
be limited by any provision of this Agreement.
          The provisions of this Paragraph 21.15 shall survive the Closing.
               21.16 Time of the Essence. All times provided for in this
Agreement for the performance of any act shall be strictly construed, time being
of the essence.
               21.17 Recording. The parties agree that this Agreement shall not
be recorded. If Buyer causes this Agreement or any notice or memorandum thereof
to be recorded, this Agreement shall be null and void at the option of Seller.
               21.18 Confidentiality. Until the Close of Escrow, Buyer will keep
confidential the Purchase Price, the other terms of this Agreement, and all
information concerning the Property (as disclosed, discovered or determined in
connection with this transaction); provided, however, Buyer may disclose such
information to (a) those employed by Buyer (subject to their agreement to abide
by the terms of this paragraph); (b) third parties as required under applicable
law; and (c) Buyer’s potential financial partners and lenders (subject to their
agreement to abide by the terms of this paragraph).
          Without limiting the foregoing, between the Effective Date and the
Close of Escrow, Buyer will not release or cause or permit to be released any
press notices, or other publicity (oral or written) or advertising or promotion
relating to, or otherwise announce or disclose or cause or permit to be
announced or disclosed, in any manner whatsoever, the terms and/or conditions or
the fact of or substance of this Agreement, except for disclosures required by
law in connection with Buyer’s status as a publicly traded entity, without first
obtaining the written consent of Seller, which consent shall not be unreasonably
withheld. Additionally, after the Close of Escrow, Buyer shall not release or
cause or permit to be released any press notices, or other publicity (oral or
written) or advertising or promotion relating to this Agreement or the sale of
the Property by Seller to Buyer, without the prior written consent of Seller.
The provisions of this paragraph shall survive the Close of Escrow and shall not
be merged with the Deed.
               21.19 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION SEEKING
SPECIFIC PERFORMANCE OF ANY PROVISION OF THIS AGREEMENT, FOR DAMAGES FOR ANY
BREACH UNDER THIS AGREEMENT, OR OTHERWISE FOR ENFORCEMENT OF ANY RIGHT OR REMEDY
HEREUNDER.
               21.20 Recordation; Actions to Clear Title. Buyer shall not record
this Agreement, any memorandum of this Agreement, any assignment of this
Agreement or any other document which would cause a cloud on the title to the
Property. If Buyer fails to complete its purchase of the Property for any reason
except Seller’s default, at Seller’s request, Buyer shall, at no cost to Seller,
promptly execute, acknowledge and deliver to Seller a quitclaim deed prepared by
Seller at its cost, in recordable form, in favor of Seller and any other
documents requested by and prepared by Seller at its cost to confirm that
neither this Agreement nor any Escrow relating to this Agreement in any manner
created any interest running to the benefit of Buyer affecting title to the
Property; Buyer’s compliance with this sentence shall be a condition precedent
to the return of the Deposit to Buyer. Seller shall pay the cost to record such

-17-



--------------------------------------------------------------------------------



 



quitclaim deed. Without limiting the foregoing, if Buyer fails to so execute and
deliver such document, in addition to any liquidated damages payable to Seller
pursuant to this Agreement, Buyer shall pay all losses, damages, costs and
expenses, including, but not limited to, Seller’s reasonable attorneys’ fees,
incurred in connection with Buyer’s breach of its obligations under this
Paragraph 21.20.
               21.21 1031 Exchange. Buyer and Seller hereby agrees to reasonably
cooperate with each other and shall execute any and all documents necessary, in
the form reasonably approved by the both parties, which shall assign all of such
party’s right, title and interest in and to this Agreement to an intermediary,
which intermediary shall complete the sale/purchase of the Property, in order to
accommodate a tax-deferred exchange for such party pursuant to the provisions of
Section 1031 of the Internal Revenue Code of 1986, as amended; provided,
however, that in no event shall (i) either party hereto be required to incur any
additional costs, expenses, obligations or other liabilities in connection with
assisting the other party with a tax-deferred exchange (other than any costs and
expenses resulting from the review of exchange documents), (ii) such exchange
delay or be a condition to the Closing, or (iii) either party hereto be required
to take title to any real property other than the Property.
               21.22 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute but one and the same instrument.
               21.23 True Sale. It is the intention of the parties that the
Buyer is purchasing, and the Seller is selling, the Property and not a debt
instrument of the Seller or another security. Accordingly, the parties hereto
each intend to treat the transaction for reporting, accounting and Federal
income tax purposes as a sale by the Seller, and a purchase by the Buyer, of the
Property. The Buyer shall have the right to review the Property to determine the
characteristics of the Property and the transactions contemplated under this
Agreement which shall affect the Federal income tax consequences of owning the
Property and the Seller shall cooperate with all reasonable requests made by the
Buyer in the course of such review.
     22. Litigation. Buyer acknowledges that (i) Seller (or Seller’s
predecessor-in-interest), as lender, acquired the Property from the prior owner
through foreclosure, deed-in-lieu of foreclosure, or otherwise as a result of
the prior owner’s default under the terms and conditions set forth in one or
more agreements evidencing a loan made by Seller (or Seller’s
predecessor-in-interest) which was secured in whole or in part by the Property
(“Prior Loan”), and (ii) Seller is currently engaged in ongoing litigation
against the prior owner and certain other related parties (collectively, the
“Prior Owner Parties”) emanating from the Prior Owner Parties’ obligations under
the terms of a personal guarantee issued by one or more of the Prior Owner
Parties in connection with the Prior Loan (the “Prior Loan Litigation”). Seller
hereby represents and warrants to Buyer that, the Prior Loan Litigation pertains
only to the personal guarantee obligations of the Prior Loan Parties and, to
Seller’s knowledge, shall have no effect on the status of Buyer’s title to the
Property following the Closing. Nothing in this Agreement nor any of the
documents to be entered into by Seller and Buyer pursuant to this Agreement,
including, without limitation, the Grant Deed and/or the General Assignment,
shall in any way prevent, prohibit, or otherwise limit Seller’s right to
continue to pursue the Prior Loan Litigation or to exercise any other legal
remedies it may have against the Prior Loan Parties, and Seller shall in all
events retain all right, title, and interest in and to the Prior Loan Litigation
and any and all amounts which Seller may recover in connection with the Prior
Loan Litigation including, without limitation, any settlement amounts,
judgments, awards, cost reimbursements, or otherwise.
     23. Operation of Property Pending Close of Escrow. From and after the
Execution Date and continuing until the earlier of (i) the Closing, or (ii) the
termination of this Agreement, the following shall apply:
          23.1 Seller shall not sell, convey, grant, assign or otherwise
transfer (on or off record) the Property or any interest therein which would
survive the Closing, and which would materially and adversely affect the use of
the Property by Buyer, without the prior written consent of Buyer, which consent
shall not be unreasonably withheld, conditioned or delayed.

-18-



--------------------------------------------------------------------------------



 



          23.2 Seller shall not alter the physical condition of the Property in
a way that which would materially and adversely affect the use of the Property
for development purposes.
          23.3 Seller shall convey to Buyer all material notices and/or
communications Seller may receive from any governmental body pertaining to the
Property within three (3) business days upon Seller’s receipt thereof.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

-19-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement
as of the day and year first written above.



          BUYER:

SPT-LAKE ELSINORE HOLDING CO., LLC,
a Delaware limited liability company

By: Shopoff Partners, L.P., a Delaware
      limited partnership, sole member

By: Shopoff General Partner, LLC, a
      Delaware limited liability company,
      general partner

By: Shopoff Properties Trust, Inc.,
      a Maryland corporation, manager
      By:   /s/ William A. Shopoff        William A. Shopoff,        President
and CEO       

          SELLER:

U.S. BANK NATIONAL ASSOCIATION

      By:   /s/ Richard J. Mikos       Name:   Richard J. Mikos        Its: 
Executive Vice President           By:           Name:           Its:         



ACCEPTANCE BY ESCROW HOLDER
               First American Title Insurance Company acknowledges that it has
received a fully executed original or original executed counterparts of the
foregoing Agreement of Purchase and Sale and Joint Escrow Instructions (the
“Agreement”) and agrees to act as Escrow Holder under the Agreement and to be
bound by and strictly perform the terms thereof as such terms apply to Escrow
Holder.

          Dated: May 13, 2009  COMMONWEALTH LAND TITLE COMPANY
      By:   /s/ Nathan Thompson       Name:   Nathan Thompson        Its: 
Escrow Officer     

-20-



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY
All that certain real property situated in the County of Riverside, State of
California, described as follows:
PARCEL A:
THE SOUTH HALF OF THE SOUTHWEST QUARTER OF SECTION 14, TOWNSHIP 5 SOUTH, RANGE 3
WEST, SAN BERNARDINO BASE AND MERIDIAN, AS SHOWN BY UNITED STATES GOVERNMENT
SURVEY.
EXCEPTING THEREFROM THAT PORTION THEREOF INCLUDED IN ROMOLA FARMS NO. 15, AS
SHOWN BY MAP ON FILE IN BOOK 15, PAGES 98, 99 AND 100 OF MAPS, RIVERSIDE COUNTY
RECORDS.
ALSO EXCEPTING THEREFROM THE SOUTHERLY 390 FEET OF SAID SOUTHWEST QUARTER AS
GRANTED TO SOUTHERN CALIFORNIA EDISON COMPANY BY DEED RECORDED MAY 13, 1969 AS
INSTRUMENT NO. 46789 OF OFFICIAL RECORDS.
PARCEL B:
LOTS 1686, 1687, 1690, 1691, 1692, 1693 OF ROMOLA FARMS 15 AS SHOWN BY MAP ON
FILE IN BOOK 15, PAGES 98, 99 AND 100 OF MAPS, RIVERSIDE COUNTY RECORDS,
TOGETHER WITH THAT PORTION OF SAN JACINTO ROAD (LOT “V”) ADJOINING SAID LOTS
1686 AND 1687 ON THE EAST AND LOTS 1690 AND 1691 ON THE WEST, AND THAT PORTION
OF PALOMAR ROAD (LOT “W”) ADJOINING LOTS 1692 AND 1693 ON THE EAST, WHICH WOULD
PASS WITH A CONVEYANCE OF SAID LAND.
PARCEL C:
THE SOUTHERLY 390 FEET OF THE SOUTHWEST ONE-QUARTER OF SECTION 14, TOWNSHIP 5
SOUTH, RANGE 3 WEST, SAN BERNARDINO MERIDIAN.
EXCEPTING THEREFROM THAT PORTION THEREOF INCLUDED WITHIN ROMOLA FARMS 15 AS
SHOWN ON MAP ON FILE IN BOOK 15, PAGES 98, 99 AND 100 OF MAPS, IN THE OFFICE OF
THE COUNTY RECORDER OF SAID COUNTY.
PARCEL D:
LOTS 1688, 1689, 1694 AND 1695 OF ROMOLA FARMS 15 AS SHOWN ON MAP ON FILE IN
BOOK 15, PAGES 98, 99 AND 100 OF MAPS IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, TOGETHER WITH THAT PORTION OF SAN JACINTO ROAD (LOT V) ADJACENT TO
SAID LOTS 1688 AND 1689 AND THAT PORTION OF PALOMAR ROAD (LOT W) ADJACENT TO
SAID LOTS 1694 AND 1698 AND THAT PORTION OF ROUSE ROAD (LOT Y) ADJACENT TO SAID
LOTS 1688 AND 1695, AS SAID ROADS ARE SHOWN ON SAID MAP WHICH WOULD PASS WITH A
CONVEYANCE OF SAID LOTS 1688, 1689, 1694 AND 1695.
PARCEL E:
PARCELS 1 TO 3 AND LOTS 6 TO 8 INCLUSIVE OF PARCEL MAP 15905, IN THE COUNTY OF
RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 98, PAGE 59 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
PARCEL F:
BEING THAT PORTION OF PARCELS 4 AND 5, IN THE COUNTY OF RIVERSIDE, STATE OF

 



--------------------------------------------------------------------------------



 



CALIFORNIA, AS SHOWN ON PARCEL MAP 15905 RECORDED IN BOOK 98, PAGE 59 OF PARCEL
MAPS, OFFICIAL RECORDS OF SAID COUNTY, SHOWN AS PARCEL “B” OF LOT LINE
ADJUSTMENT 4895 RECORDED JUNE 30, 2005 AS INSTRUMENT NO. 2005-520051 OF OFFICIAL
RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE CENTER OF SECTION 23, TOWNSHIP 5 SOUTH, RANGE 3 WEST, SAN
BERNARDINO BASE AND MERIDIAN, ALSO BEING THE SOUTHEAST CORNER OF SAID PARCEL 5,
AS SHOWN ON SAID MAP;
THENCE PROCEEDING COINCIDENT WITH THE SOUTH LINE OF THE NORTHWEST QUARTER OF
SAID SECTION 23, ALSO BEING THE SOUTH LINE OF SAID PARCEL 5, SOUTH 89° 24’ 08”
WEST 328 FEET TO THE SOUTHWEST CORNER OF SAID PARCEL 5;
THENCE LEAVING LAST SAID LINE AND PROCEEDING COINCIDENT WITH THE WEST LINE OF
SAID PARCEL 5 NORTH 00° 16’ 53” WEST 860.10 FEET TO A POINT OF THE SOUTHEAST
CORNER OF SATO PARCEL 4 AND THE TRUE POINT OF BEGINNING;
THENCE PROCEEDING COINCIDENT WITH SOUTH LINE OF SAID PARCEL 4, NORTH 89° 39’ 22”
WEST 484 FEET TO THE SOUTHWEST CORNER OF SAID PARCEL 4;
THENCE PROCEEDING COINCIDENT WITH THE WEST LINE OF SAID PARCEL 4 NORTH 00” 16’
56” WEST 1757.42 FEET TO THE NORTHWEST CORNER OF SAID PARCEL 4, ALSO BEING THE
SOUTHWEST CORNER OF LOT “G” (ROUSE ROAD) AS SHOWN ON SAID MAP;
THENCE PROCEEDING COINCIDENT WITH THE WEST LINE OF SAID LOT “G” NORTH 00° 16’
56” WEST 50 FEET TO THE NORTHWEST CORNER OF SAID LOT “G”;
THENCE PROCEEDING COINCIDENT WITH THE NORTH LINE OF SAID LOT “G” AND LOT “H” AS
SHOWN ON SAID MAP NORTH 89° 58’ 51” EAST 812 FEET TO THE NORTHEASTERLY CORNER OF
SAID LOT “H”;
THENCE PROCEEDING COINCIDENT WITH THE EAST LINE OF LOT “T” (PALOMAR ROAD) AS
SHOWN ON SAID MAP SOUTH 00° 16’ 53” EAST 1313.67 FEET;
THENCE LEAVING LAST SAID LINE AND PROCEEDING SOUTH 89° 55’ 58” WEST 30 FEET TO
THE WEST LINE OF SAID LOT “I”, ALSO BEING THE EAST LINE OF SAID PARCEL 5;
THENCE CONTINUING ON LAST SAID LINE SOUTH 89° 55’ 58” WEST 268 FEET;
THENCE SOUTH 48°30’ 04” WEST 182.08 FEET;
THENCE SOUTH 18° 27’47” WEST 126.80 FEET;
THENCE SOUTH 30° 13’ 54” EAST 295.87 FEET TO THE TRUE POINT OF BEGINNING.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GRANT DEED
WHEN RECORDED MAIL TO AND
MAIL TAX STATEMENTS TO:
                                                            
                                                            
                                                            
                                                            
 
(Space above this line is for recorder’s use)
GRANT DEED
          In accordance with Section 11932 of the California Revenue and
Taxation Code, Grantor has declared the amount of transfer tax which is due by a
separate statement that is not being recorded with this Grant Deed.
FOR VALUE RECEIVED, U.S. Bank National Association (“Grantor”), hereby grants to
SPT-Lake Elsinore Holding Co., LLC, a Delaware limited liability company, that
certain real property (the “Property”) situated in the City of Menifee, County
of Riverside, State of California, described in Exhibit A attached hereto and
incorporated by reference.
     THE PROPERTY IS CONVEYED TO GRANTEE SUBJECT TO:
     A. All liens, encumbrances, easements, covenants, conditions and
restrictions, whether on- or off-record;
     B. All matters which would be revealed or disclosed in an accurate survey
of the Property; and
     C. Liens for taxes and assessments on real property not yet delinquent, and
liens for any general or special assessments of record against the Property not
yet delinquent.
     IN WITNESS WHEREOF, the undersigned Grantor has executed this Grant Deed as
of May ___, 2009

            U.S. BANK NATIONAL ASSOCIATION
      By:           Name:           Its:              By:           Name:      
    Its:   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT “A” TO GRANT DEED
LEGAL DESCRIPTION OF PROPERTY
All that certain real property situated in the County of Riverside, State of
California, described as follows:
PARCEL A:
THE SOUTH HALF OF THE SOUTHWEST QUARTER OF SECTION 14, TOWNSHIP 5 SOUTH, RANGE 3
WEST, SAN BERNARDINO BASE AND MERIDIAN, AS SHOWN BY UNITED STATES GOVERNMENT
SURVEY.
EXCEPTING THEREFROM THAT PORTION THEREOF INCLUDED IN ROMOLA FARMS NO. 15, AS
SHOWN BY MAP ON FILE IN BOOK 15, PAGES 98, 99 AND 100 OF MAPS, RIVERSIDE COUNTY
RECORDS.
ALSO EXCEPTING THEREFROM THE SOUTHERLY 390 FEET OF SAID SOUTHWEST QUARTER AS
GRANTED TO SOUTHERN CALIFORNIA EDISON COMPANY BY DEED RECORDED MAY 13, 1969 AS
INSTRUMENT NO. 46789 OF OFFICIAL RECORDS.
PARCEL B:
LOTS 1686, 1687, 1690, 1691, 1692, 1693 OF ROMOLA FARMS 15 AS SHOWN BY MAP ON
FILE IN BOOK 15, PAGES 98, 99 AND 100 OF MAPS, RIVERSIDE COUNTY RECORDS,
TOGETHER WITH THAT PORTION OF SAN JACINTO ROAD (LOT “V”) ADJOINING SAID LOTS
1686 AND 1687 ON THE EAST AND LOTS 1690 AND 1691 ON THE WEST, AND THAT PORTION
OF PALOMAR ROAD (LOT “W”) ADJOINING LOTS 1692 AND 1693 ON THE EAST, WHICH WOULD
PASS WITH A CONVEYANCE OF SAID LAND.
PARCEL C:
THE SOUTHERLY 390 FEET OF THE SOUTHWEST ONE-QUARTER OF SECTION 14, TOWNSHIP 5
SOUTH, RANGE 3 WEST, SAN BERNARDINO MERIDIAN.
EXCEPTING THEREFROM THAT PORTION THEREOF INCLUDED WITHIN ROMOLA FARMS 15 AS
SHOWN ON MAP ON FILE IN BOOK 15, PAGES 98, 99 AND 100 OF MAPS, IN THE OFFICE OF
THE COUNTY RECORDER OF SAID COUNTY.
PARCEL D:
LOTS 1688, 1689, 1694 AND 1695 OF ROMOLA FARMS 15 AS SHOWN ON MAP ON FILE IN
BOOK 15, PAGES 98, 99 AND 100 OF MAPS IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, TOGETHER WITH THAT PORTION OF SAN JACINTO ROAD (LOT V) ADJACENT TO
SAID LOTS 1688 AND 1689 AND THAT PORTION OF PALOMAR ROAD (LOT W) ADJACENT TO
SAID LOTS 1694 AND 1698 AND THAT PORTION OF ROUSE ROAD (LOT Y) ADJACENT TO SAID
LOTS 1688 AND 1695, AS SAID ROADS ARE SHOWN ON SAID MAP WHICH WOULD PASS WITH A
CONVEYANCE OF SAID LOTS 1688, 1689, 1694 AND 1695.
PARCEL E:
PARCELS 1 TO 3 AND LOTS 6 TO 8 INCLUSIVE OF PARCEL MAP 15905, IN THE COUNTY OF
RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 98, PAGE 59 OF
PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
PARCEL F:

 



--------------------------------------------------------------------------------



 



BEING THAT PORTION OF PARCELS 4 AND 5, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS SHOWN ON PARCEL MAP 15905 RECORDED IN BOOK 98, PAGE 59 OF PARCEL
MAPS, OFFICIAL RECORDS OF SAID COUNTY, SHOWN AS PARCEL “B” OF LOT LINE
ADJUSTMENT 4895 RECORDED JUNE 30, 2005 AS INSTRUMENT NO. 2005-520051 OF OFFICIAL
RECORDS, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE CENTER OF SECTION 23, TOWNSHIP 5 SOUTH, RANGE 3 WEST, SAN
BERNARDINO BASE AND MERIDIAN, ALSO BEING THE SOUTHEAST CORNER OF SAID PARCEL 5,
AS SHOWN ON SAID MAP;
THENCE PROCEEDING COINCIDENT WITH THE SOUTH LINE OF THE NORTHWEST QUARTER OF
SAID SECTION 23, ALSO BEING THE SOUTH LINE OF SAID PARCEL 5, SOUTH 89° 24’ 08”
WEST 328 FEET TO THE SOUTHWEST CORNER OF SAID PARCEL 5;
THENCE LEAVING LAST SAID LINE AND PROCEEDING COINCIDENT WITH THE WEST LINE OF
SAID PARCEL 5 NORTH 00° 16’ 53” WEST 860.10 FEET TO A POINT OF THE SOUTHEAST
CORNER OF SATO PARCEL 4 AND THE TRUE POINT OF BEGINNING;
THENCE PROCEEDING COINCIDENT WITH SOUTH LINE OF SAID PARCEL 4, NORTH 89° 39’ 22”
WEST 484 FEET TO THE SOUTHWEST CORNER OF SAID PARCEL 4;
THENCE PROCEEDING COINCIDENT WITH THE WEST LINE OF SAID PARCEL 4 NORTH 00” 16’
56” WEST 1757.42 FEET TO THE NORTHWEST CORNER OF SAID PARCEL 4, ALSO BEING THE
SOUTHWEST CORNER OF LOT “G” (ROUSE ROAD) AS SHOWN ON SAID MAP;
THENCE PROCEEDING COINCIDENT WITH THE WEST LINE OF SAID LOT “G” NORTH 00° 16’
56” WEST 50 FEET TO THE NORTHWEST CORNER OF SAID LOT “G”;
THENCE PROCEEDING COINCIDENT WITH THE NORTH LINE OF SAID LOT “G” AND LOT “H” AS
SHOWN ON SAID MAP NORTH 89° 58’ 51” EAST 812 FEET TO THE NORTHEASTERLY CORNER OF
SAID LOT “H”;
THENCE PROCEEDING COINCIDENT WITH THE EAST LINE OF LOT “T” (PALOMAR ROAD) AS
SHOWN ON SAID MAP SOUTH 00° 16’ 53” EAST 1313.67 FEET;
THENCE LEAVING LAST SAID LINE AND PROCEEDING SOUTH 89° 55’ 58” WEST 30 FEET TO
THE WEST LINE OF SAID LOT “I”, ALSO BEING THE EAST LINE OF SAID PARCEL 5;
THENCE CONTINUING ON LAST SAID LINE SOUTH 89° 55’ 58” WEST 268 FEET;
THENCE SOUTH 48°30’ 04” WEST 182.08 FEET;
THENCE SOUTH 18° 27’47” WEST 126.80 FEET;
THENCE SOUTH 30° 13’ 54” EAST 295.87 FEET TO THE TRUE POINT OF BEGINNING.

 



--------------------------------------------------------------------------------



 



         
STATE OF                                 
    )  
 
    )  
COUNTY OF                     
    )  

          On                                         , 2009, before me,
                                         , a Notary Public, personally appeared
                                                                              
  , who provide to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted executed the instrument.
          I certify under PENALTY OF PERJURY under the laws of the State of
California that the foregoing paragraph is true and correct.
          WITNESS my hand and official seal.

                        Signature of Notary           

(SEAL)

 



--------------------------------------------------------------------------------



 



         
STATE OF                                 
    )  
 
    )  
COUNTY OF                     
    )  

          On                                         , 2009, before me,
                                         , a Notary Public, personally appeared
                                                                         , who
provide to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted executed the instrument.
          I certify under PENALTY OF PERJURY under the laws of the State of
California that the foregoing paragraph is true and correct.
          WITNESS my hand and official seal.

                        Signature of Notary           

(SEAL)

 



--------------------------------------------------------------------------------



 



     
Document No.                                                            
  Date Recorded:                     

STATEMENT OF TAX DUE AND REQUEST
THAT TAX DECLARATION NOT BE MADE A PART
OF THE PERMANENT RECORD
IN THE OFFICE OF THE
COUNTY RECORDER
(Pursuant to Cal. Rev. & Tax. Code Section 11932)

To   Registrar-Recorder
County of Riverside

     Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of tax due not be shown on the original
document which names:
U.S. Bank National Association
as Grantor
and
SPT-Lake Elsinore Holding Co., LLC,
a Delaware limited liability company
as Grantee.
     The property described in the accompanying Grant Deed is located in the
City of Menifee, County of Riverside, State of California.
     The amount of tax due on said document is $                    

                       COMPUTED ON FULL VALUE OF PROPERTY CONVEYED

                       COMPUTED ON FULL VALUE LESS LIENS AND ENCUMBRANCES
REMAINING AT TIME OF SALE

                        SIGNATURE OF DECLARANT OR AGENT         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
TRANSFEROR’S CERTIFICATION OF NON- FOREIGN STATUS
Section 1445 of the Internal Revenue Code (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. tax purposes (including section 1445), the owner
of a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity. To inform SPT-Lake Elsinore Holding Co., LLC, a Delaware limited
liability company (“Transferee”), that withholding of tax is not required upon
the disposition of a U.S. real property interest, the undersigned certifies the
following on behalf of U.S. Bank National Association (“Transferor”):

  1.   Transferor is not a foreign corporation, foreign partnership, foreign
trust, foreign estate or foreign person (as those terms are defined in the Code
and the Income Tax Regulations promulgated thereunder);     2.   Transferor is
not a disregarded entity as defined in §1.1445-2(b)(2)(iii); and     3.  
Transferor’s U.S. employer or tax (social security) identification number is
31-0841368; and     4.   The office address of Transferor is 425 Walnut Street,
Cincinnati, Ohio 54202.

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

          Dated: May _____, 2009   TRANSFEROR:

U.S. BANK NATIONAL ASSOCIATION
      By:           Name:           Position:     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D
GENERAL ASSIGNMENT
THIS GENERAL ASSIGNMENT (“Assignment”) is made this ___ day of May, 2009, by and
between U.S. Bank National Association (“Assignor”), and SPT-Lake Elsinore
Holding Co., LLC, a Delaware limited liability company (“Assignee”).
Recitals
          Assignor and Assignee entered into that certain Agreement of Purchase
and Sale and Joint Escrow Instructions dated as of May ___, 2009 (the
“Agreement”), respecting the sale of certain “Property” (as described and
defined in the Agreement).
          Under the Agreement, subject to the exclusion set forth below,
Assignor is obligated to assign any and all of its right, title and interest and
delegate any and all of its obligations and responsibilities in each of the
following to Assignee:
               (a) any and all service contracts, warranties, guarantees,
management contracts and bonds, together with all supplements, amendments and
modifications thereto, relating to the Property (collectively, the
“Contract(s)”), if any;
               (b) any and all: (i) licenses, permits and entitlements necessary
for the construction, rehabilitation and operation of the Property in accordance
with its current use; (ii) entitlement plans compiled by any previous owner of
the Property; (iii) agreements affecting the development of the Property; and
(iv) development rights and other intangible rights, titles, interests,
privileges and appurtenances owned by Assignor and in any way related to or used
in connection with the Property and its operation (collectively “License(s)”),
if any; and
               (c) all fixtures, fittings, furniture, furnishings, appliances,
apparatus, equipment, machinery, building materials, and other items of tangible
personal property owned by Assignor and affixed or attached to the Property, if
any (all of such properties and assets being collectively called the “Assigned
Properties”).
Agreement
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:
     1. To the extent assignable, Assignor assigns, sells, transfers, sets over
and delivers unto Assignee all of Assignor’s estate, right, title and interest
in and to the Contracts, Licenses and Assigned Properties, but only to the
extent relating solely to the Property; provided, however, that such assignment,
sale and transfer shall not include any rights or claims arising prior to the
date hereof which Assignor may have against any party with respect to the
Contracts, Licenses and Assigned Properties.
     2. Assignee accepts such assignment.
     3. Assignee acknowledges that (i) Assignor (or Assignor’s
predecessor-in-interest), as lender, acquired the Property from the prior owner
through foreclosure, deed-in-lieu of foreclosure, or otherwise as a result of
the prior owner’s default under the terms and conditions set forth in one or
more agreements evidencing a loan made by Assignor (or Assignor’s
predecessor-in-interest) which was secured in whole or in part by the Property
(“Prior Loan”), and (ii) Assignor is currently engaged in ongoing litigation
against the prior owner and certain other related parties (collectively, the
“Prior Owner Parties”) emanating from the Prior Owner Parties’ obligations under
the terms of a personal guarantee issued by one or more of the Prior Owner
Parties in connection with the Prior Loan (the “Prior Loan Litigation”).
Assignee hereby acknowledges and agrees that the assignment of the Assigned
Properties pursuant to

 



--------------------------------------------------------------------------------



 



this Assignment shall expressly exclude any and all right, title, and interest
in and to the Prior Loan Litigation and any and all amounts which Assignor may
recover in connection with the Prior Loan Litigation including, without
limitation, any settlement amounts, judgments, awards, cost reimbursements, or
otherwise.
     4. In the event of the bringing of any action or suit by a party hereto
against another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees.
     5. This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.
     6. This Assignment shall be governed by, interpreted under, and construed
and enforceable in accordance with, the laws of the State of California.
     7. This Assignment may be executed in counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument.
          IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered
this Assignment as of the day and year first above written.



          ASSIGNEE:

SPT-LAKE ELSINORE HOLDING CO., LLC,
a Delaware limited liability company

By: Shopoff Partners, L.P., a Delaware
      limited partnership, sole member

By: Shopoff General Partner, LLC, a
      Delaware limited liability company,
      general partner

By: Shopoff Properties Trust, Inc.,
      a Maryland corporation, manager
      By:           William A. Shopoff,        President and CEO       

          ASSIGNOR:

U.S. BANK NATIONAL ASSOCIATION

      By:           Name:           Its:              By:           Name:      
    Its:         



 



--------------------------------------------------------------------------------



 



EXHIBIT E
PRELIMINARY TITLE REPORT
SEE ATTACHED

 



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS
by and between
U.S. Bank National Association
as Seller
and
SPT-Lake Elsinore Holding Co., LLC,
a Delaware limited liability company
as Buyer
May ___, 2009

 